DISMISS and Opinion Filed November 4, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01195-CV

                       IN RE KINGMAN HOLDINGS, L.L.C., Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-02434-2014

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Lang
       Before the Court is relator’s petition for writ of mandamus. The Court has received an

order from the trial court withdrawing and dissolving its September 4, 2014 Order on Motion to

Consolidate, which is the subject of the petition for writ of mandamus. A case becomes moot if

a controversy ceases to exist. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245

(Tex. 1994) (orig. proceeding) (stating that for a controversy to be justiciable, there must be a

real controversy between the parties that will be actually resolved by the judicial relief sought);

Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not

issue mandamus if it would be useless or unavailing).
       With the withdrawal and dissolution of the challenged order a justiciable controversy no

longer exists thereby rendering the petition for writ of mandamus moot. Accordingly, we

DISMISS the petition for writ of mandamus.




141195F.P05                                        /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –2–